Citation Nr: 0432296	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under Title 38, United States Code, was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant had recognized service during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Director of the Compensation and Pension 
Service, Department of Veterans Affairs (VA), who determined 
in March 2001 that the appellant had forfeited all rights, 
claims and benefits under the law administered by VA, as 
provided by title 38, United States Code.  The VA Regional 
Office (RO) in Manilla, Philippines currently has 
jurisdiction over the appellant's claims folder.  This matter 
was previously before the Board in November 2003 at which 
time it was remanded to the RO for further development.  

The appellant was scheduled to attend a Board hearing at the 
RO in November 2002 pursuant to his request for such a 
hearing; however, he failed to report to the hearing.   


FINDINGS OF FACT

1.  The appellant was a member of the Japanese sponsored and 
controlled Bureau of the Constabulary from January 1943 to 
August 1944.

2.  The appellant, on his VA Form 21-4169, Supplemental to VA 
Forms 21-526, 21-534 and 21-535 (For Philippine Claims), 
knowingly stated that he was not a member of any pro-
Japanese, pro-German or anti-American-Filipino organization, 
including the Bureau of the Constabulary.


CONCLUSION OF LAW

The appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, and thereby forfeited all 
rights, claims and benefits under all laws administered by 
VA.  38 U.S.C.A. §§ 6103(a), 6104 (West 2002); 38 C.F.R. 
§§ 3.901, 3.902 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Assuming that VCAA applies to a forfeiture case, the Board 
proceeds with the following VCAA discussion. 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the appellant regarding this 
issue in March 2004, which was after the March 2001 adverse 
decision.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the March 2002 
statement of the case and August 2004 supplemental statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
March 2004 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and that he should send competent 
evidence in support of his claim.  The Board also notes that 
the March 2004 letter expressly notified the appellant that 
he should submit any pertinent evidence in his possession.  
The requirements of 38 C.F.R. § 3.159(b)(1) have therefore 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining pertinent service personnel records.  The appellant 
has not indicated that any additional pertinent service 
information.  In fact, the appellant indicated in writing in 
August 2004 that he had no additional evidence to submit and 
requested that the appeal be immediately certified to the 
Board.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In March 1989, the appellant submitted an Application for 
Compensation or Pension (VA 21-526) claiming entitlement to 
compensation for multiple disabilities.  He indicated on this 
form that he had been held as a prisoner of war in the 
Philippines beginning on April 26, 1942.

In June 1989, the RO received a VA Form 21-4169, Supplemental 
to VA Forms 21-526, 21-534, and 21-535 (For Philippine 
Claims) from the appellant.  As part of this Form, the 
appellant checked the box "No" regarding whether he was a 
member of any Pro-Japanese, Pro-German, or Anti-American-
Filipino organizations.  Moreover, he checked the box "No" 
regarding whether he had belonged to certain specified 
organizations during the Japanese occupation, including the 
Bureau of Constabulary (BC).  Finally, he signed his name to 
the bottom of this form, under the following certification:  
"I hereby certify that I have read all the questions and 
answers in this application, and that the answers to all the 
above questions are true and complete to the best of my 
knowledge and belief and that I have submitted all available 
information and evidence in support of this application, with 
full knowledge of the penalty provided for making a false 
statement as to a material fact in such application and 
knowing that if any statement is false, I may forfeit all 
rights to benefits from the United States Department of 
Veterans Affairs."

Attached to the VA Form 21-4169 were classified materials 
from the Washington National Records Center (WNRC) and the 
Manila Loyalty Development Unit showing that the appellant 
was a member of the Bureau of Constabulary.  These records 
include a monthly roster of the BC Negros Occidental showing 
that the appellant was appointed on March 7, 1943, and was an 
NCP.  

In August 1989, the RO received the appellant's service 
personnel records including a copy of his February 1946 
Affidavit of Philippine Army Personnel that shows he served 
in the Japanese sponsored BC from January 21, 1943, to August 
3 1944, and received pay in the amount of P340.00.  In his 
own words, the appellant stated the following:  "I was 
drafted into the Jap sponsored BC in the concentration camp 
by the Japs Authorities against our will that prompted my 
release.  I underwent training and then assigned to 4th Co. 
in Bacolod City to keep peace and order-I finally made my 
escaped later."  

The United States Army Reserve Personnel Center (ARPERCEN) 
certified in December 1989 that the appellant was in a 
beleaguered status from December 30, 1941, to May 5, 1942.  
He was noted to be missing from May 6, 1942 to May 28, 1942, 
and was a prisoner of war (POW) from May 29, 1942, to January 
5, 1943.  The appellant had no casualty status from January 
6, 1943, to April 26, 1945, and on April 26, 1945, his status 
under the Missing Persons Act was terminated.  The appellant 
returned to service in the regular Philippine Army on April 
27, 1945, serving until June 30, 1946.  

The ARPERCEN further indicated that, from January 6, 1943, to 
January 20, 1943, the appellant had alleged POW status, which 
was not supported by the evidence, and from January 21, 1943, 
to August 3, 1944, he was with the Japanese BC.  Also, from 
August 4, 1944, to April 26, 1945, the appellant engaged in 
civilian pursuits and was not engaged in the active military.  
For the period he was missing, from May 6, 1942, to May 28, 
1942, it was determined that his unit was awaiting formal 
surrender.  The ARPERCEN concluded that the appellant had no 
recognized guerilla service.

In a rating decision dated in March 2000, the RO granted 
service connection for traumatic degenerative joint disease 
of the lumbar spine and depressive disorder, and assigned 
each disability a 10 percent evaluation.

The appellant explains in an August 2000 statement that while 
still a prisoner he was transferred to an elementary school 
where he was told he would be trained as BC and was informed 
what BC was.  He said he was not in a position to argue or 
refuse and was at the hands of the enemy, so he obliged them.  
He added that he was never tried in any Court, including as a 
civilian.

In October 2000, a VA Field Examination was conducted for the 
purpose of gathering sufficient evidence to determine the 
appellant's activities during the Japanese occupation of the 
Philippines.  The Field Examination report indicates that the 
appellant was unable to remember very much and he stated on 
many occasions that he was old and could not think that far 
back.  His statement did not lead to any affiants.  He 
maintained that he was an orderly and ran errands for the 
Japanese and neither him nor the others in his BC unit were 
ever armed.

In November 2000, the RO recommended that the appellant be 
charged with possible violation of 38 U.S.C.A. §§ 6103 and 
6104 based on the proposed decision to submit him for 
consideration of forfeiture for aiding the enemy and for 
fraud.  Among other things, the RO noted that classified 
materials from the WNRC showed that the appellant was a 
member of the Japanese sponsored and controlled Bureau of 
Constabulary from January 21, 1943, to August 3, 1944.  In 
notifying the appellant of the proposed decision, the RO 
informed him that it was an acknowledged fact that the BC was 
created primarily to assist the Japanese in, and was used 
for, apprehending guerillas and guerilla suspects and in 
suppressing guerilla resistance activities in furtherance of 
the Japanese war effort against the United States and its 
allies.  The RO also informed the appellant that he initially 
denied having been a member of the BC, but that classified 
materials from the WNRC and the Manila Loyalty Development 
Unit showed otherwise.   

In a December 2000 statement, the appellant said that he 
finally escaped from his imprisonment by the enemy and after 
the American liberations, he immediately reported to the 
military base.  He remarked that he had never been tried, nor 
is there any evidence from any Court, that he had given any 
assistance to the Japanese forces in apprehending guerillas 
and war efforts against the United States or its allies.  

By a January 2001 decision, the RO concluded that the 
evidence of record was sufficient to warrant submission for 
consideration for forfeiture for fraud.  Thereafter, in March 
2001, the VA Director of the Compensation and Pension Service 
determined that the appellant had forfeited all rights, 
claims and benefits under the laws administered by VA, as 
provided by title 38, United States Code, section 6103(a).  

The appellant's spouse submitted a statement in August 2001 
stating that it was unfair that the appellant was 
"brandished as collaborating with the Japanese."  She said 
that it was wartime and under the enemy "one is under 
pressure."  She attested to the appellant's innocence.

In an April 2002 statement, the appellant said that he was 
under pressure under the Japanese and that whatever they 
wanted him to do he would do or else be beheaded or 
bayoneted.  He said he was not a traitor to his country or 
the United States.  He said he had been an orderly and only 
ran errands in a hospital.  He denied that he ever fought 
alongside the Japanese or performed any patrol duty.

The appellant further explained in a May 2004 statement that 
after eight months of imprisonment by the Japanese, he was 
told they were being released.  He said that shortly 
thereafter he was ordered to ride a bus and was taken to a 
school compound where he was told he would be trained as a 
soldier and was forced to sign documents that he did not 
understand.  He said he and the others were sick to their 
stomachs at the sight of a Japanese soldier "sporting a 
sharp-bladed Samurai".  He added that he did not remember 
participating in any program or ceremony, but did participate 
in a farewell ceremony on the last day at the training school 
and wore a uniform.  He said he only wore a uniform one other 
time -upon his arrival to his first assignment as an orderly 
where he paid respects to a Japanese official.  He denied 
participating in any patrol duty.

In May 2004, the RO received two statements from 
acquaintances of the appellant.  In one statement, the 
attestant said that she had never seen the appellant in any 
army uniform nor heard that he belonged to a Japanese 
Constabulary.  In the other statement, the attestant said 
that he had seen the appellant outside a BC Headquarters in 
civilian status and that the appellant told him that he had 
been assigned there as an orderly after his release from 
imprisonment.  He also said that the appellant told him that 
he was going to escape as soon as he had the opportunity.

III.  Analysis

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 (2004).

The language of section 6103 plainly states that a person who 
commits fraud in connection with his or her claim or award of 
benefits, loses all rights, claims, and benefits.  See also 
Trilles v. West, 13 Vet. App. 314, 322 (2000).

Under 38 U.S.C.A. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  See also 38 C.F.R. § 3.902.

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000). Such a standard of proof is much higher than 
the typical claims adjudication standard.  The Board must 
determine whether the evidence establishes "beyond a 
reasonable doubt" that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

It should also be noted that forfeiture will not be declared 
until an individual has been notified by VA of the right to 
present a defense and notice of the specific charges, a 
detailed statement of the evidence supporting the charges, 
citation and discussion of the applicable statute, the right 
to submit a statement or evidence within 60 days either to 
rebut or explain, and the right to a hearing within 60 days.  
38 C.F.R. § 3.905(b).  In the present case, the record shows 
that the appellant was duly notified of the proposed 
forfeiture action by letter dated in November 2000.  The 
letter clearly informed the appellant of his right to submit 
a response within the 60-day period as well as his right to a 
hearing.  The Board finds that this procedural due process 
requirement was met in this case. 

After reviewing the evidence, the Board also finds that the 
record shows, beyond a reasonable doubt, that the appellant 
knowingly and willingly attempted to conceal from VA his 
involvement with the Bureau of Constabulary.  When he filed 
his claim seeking service connection for multiple medical 
conditions, he knowingly made false statements regarding any 
such involvement.  Specifically, when asked on the VA Form 
21-4169 whether he had had any involvement with any pro-
Japanese or anti-American organizations, the appellant stated 
that he had not.  Moreover, when asked whether he had 
belonged to the Bureau of Constabulary or the Philippine 
Constabulary, the appellant again stated that he had not.  By 
signing the VA Form 21-4169, he asserted that all of these 
statements were true.  However, his January 1946 Affidavit of 
Philippine Army Personnel indicates that he had worked for 
the Japanese Bureau of Constabulary.  The various documents 
from WNRC also certified that the appellant worked for the 
Japanese in this capacity during World War II.  Moreover, in 
response to the RO's April 2000 and July 2000 correspondence 
about his Bureau membership, and in all subsequent statements 
and testimony, the appellant acknowledged that he was a 
member of the Constabulary despite his statements to the 
contrary on the VA Form 21-4169.

Based on the foregoing, the Board finds that the appellant 
knowingly made false statements in a claim for benefits under 
the laws administered by VA.  The Board acknowledges that the 
appellant has contended in various statements that he was 
forced to join the Bureau of Constabulary because of 
intimidation/threats to his life.  Nevertheless, this does 
not change the fact that he knowingly made false statements 
when specifically asked about such membership on the VA Form 
21- 4169, and that this Form made it clear that such false 
statements could result in the forfeiture of all benefits.  
Moreover, given the fact that he made this false statement, 
his credibility regarding the circumstances under which he 
joined the Bureau is greatly diminished. Additionally, the 
various documents from the WNRC contradict the appellant's 
assertions regarding the circumstances of his membership with 
the Bureau.

Inasmuch as the appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, he forfeited all rights, claims, 
and benefits under all laws administered by VA. 38 U.S.C.A. § 
6103(a); 38 C.F.R. § 3.901.

As an additional matter, the Board notes that by virtue of 
his service with the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States during World War II even if such assistance did not 
include carrying a gun or patrol duty.  The various records 
from the WRNC supports this finding.  Consequently, by this 
service he forfeited all accrued or future gratuitous 
benefits under laws administrated by VA pursuant to 38 
U.S.C.A. § 6104(a); 38 C.F.R. § 3.902.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

In summary, the Board concludes that the evidence 
demonstrates beyond a reasonable doubt that the appellant 
knowingly and fraudulently made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA.  Forfeiture of all rights and 
benefits under title 38, United States Code under such 
circumstances is proper.  See 38 U.S.C.A. §§ 6103, 6104; 38 
C.F.R. §§ 3.901, 3.902; Trilles, supra.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



